                                          Case 4:18-cv-06972-JST Document 753 Filed 08/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADRIAN HOLLEY, et al.,                              Case No. 18-cv-06972-JST (JSC)
                                                         Plaintiffs,
                                   8
                                                                                             ORDER DENYING MOTION FOR
                                                  v.                                         RECONSIDERATION
                                   9

                                  10     GILEAD SCIENCES, INC., et al.,                      Re: Dkt. No. 721
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is Gilead’s motion for reconsideration of the Court’s ruling

                                  14   that Gilead waived any privilege in Exhibit KK. (Dkt. Nos. 721, 713.) After carefully considering

                                  15   Gilead’s motion and Plaintiffs’ response, the Court DENIES the motion for reconsideration.

                                  16          First, Gilead has not shown that the Court failed to consider a dispositive argument raised

                                  17   by Gilead; namely, that in these circumstances waiver is governed by Federal Rule of Evidence

                                  18   502(d). See N. Cal. Civ. L.R. 7-9(b)(3). To the contrary, and as Plaintiffs explain in their

                                  19   response, Gilead expressly argued that waiver was governed by California law. (Dkt. No. 627 at

                                  20   19 (in waiver discussion stating that “California privilege law applies here”).) Its oblique

                                  21   reference to the Protective Order in a footnote does not save its argument as the rest of the

                                  22   footnote cites California law. (Id. at n. 57.)

                                  23          Second, even under the Protective Order, Gilead waived the privilege. The Protective

                                  24   Order provides:

                                  25                   Pursuant to Fed. R. Evid. 502(d), the production of a privileged or
                                                       work-product-protected document, whether inadvertent or otherwise,
                                  26                   is not a waiver of privilege or protection from discovery in this case
                                                       or in any other federal or state proceeding, arbitration, patent
                                  27                   proceeding, or other administrative proceeding. For example, the
                                                       mere production of privileged or work-product protected documents
                                  28                   in this case as part of a mass production is not itself a waiver in this
                                          Case 4:18-cv-06972-JST Document 753 Filed 08/02/21 Page 2 of 2



                                                      case or in any other federal or state proceeding, arbitration, patent
                                   1                  proceedings, or other administrative proceedings. Nor shall the fact
                                                      of production by any producing party in this action be used as a basis
                                   2                  for arguing that a claim of privilege or work-product has been waived
                                                      in any other proceeding. This non-waiver order shall be interpreted to
                                   3                  provide the maximum protection allowed by law.
                                   4                  In the event that a producing party claims that it failed to designate or
                                                      withhold any production materials or other information as privileged
                                   5                  or work-product materials, it shall promptly notify, in writing, all
                                                      parties to whom such privileged material was produced or disclosed
                                   6                  of the producing party’s intent to assert a claim of privilege or work-
                                                      product over such materials.
                                   7

                                   8   (Dkt. No. 68 Sec. 11 (emphasis added).) The Court did not find that Gilead waived the privilege

                                   9   because it produced Exhibit KK in unredacted form to Plaintiffs; instead, it found waiver because

                                  10   Plaintiffs filed the document in unredacted form on the docket and quoted from the allegedly

                                  11   privileged portion in its brief. It took Gilead three months after Plaintiffs’ public use to attempt to

                                  12   claw the document back. The Court found that the three-month delay after Plaintiffs quoted the
Northern District of California
 United States District Court




                                  13   allegedly privileged material was the waiver. And, under the Protective Order, the three-month

                                  14   delay is not “promptly” notifying. Gilead does not cite any case that suggests a three-month delay

                                  15   after a document is publicly filed is a “prompt” notification.

                                  16          Accordingly, Gilead’s motion for reconsideration regarding Exhibit KK is denied.

                                  17          This Order disposes of Docket No. 721.

                                  18          IT IS SO ORDERED.

                                  19   Dated: August 2, 2021

                                  20

                                  21
                                                                                                        JACQUELINE SCOTT CORLEY
                                  22                                                                    United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
